[Cite as State v. Rogers, 2021-Ohio-2575.]




                        IN THE COURT OF APPEALS
               FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO



STATE OF OHIO,                                     :   APPEAL NO. C-200236
                                                       TRIAL NO. B-9906905
      Plaintiff-Appellee,                          :

      vs.                                          :       O P I N I O N.

KEVIN ROGERS,                                      :

      Defendant-Appellant.                         :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: July 28, 2021




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Mary Stier, Assistant
Prosecuting Attorney, for Plaintiff-Appellee,

Kevin Rogers, pro se.
                  OHIO FIRST DISTRICT COURT OF APPEALS



ZAYAS, Presiding Judge.

       {¶1} Defendant-appellant Kevin Rogers appeals the Hamilton County
Common Pleas Court’s judgment overruling his 2020 “Motion for Relief from

Judgment.” Because we lack jurisdiction to review that judgment, we dismiss the

appeal.

       {¶2} Rogers was convicted in 2000 of murder, felonious assault, and
aggravated robbery. He unsuccessfully challenged his convictions on direct appeal

and in postconviction motions filed with the common pleas court in 2o17, 2018, and

2020. State v. Rogers, 1st Dist. Hamilton No. C-000299, 2000 WL 1886627 (Dec.

29, 2000); State v. Rogers, 1st Dist. Hamilton No. C-170599 (Dec. 19, 2018); State v.

Rogers, 1st Dist. Hamilton No. C-190051 (Mar. 31, 2020).

       {¶3} In his 2020 “Motion for Relief from Judgment,” Rogers sought relief
from his convictions on the ground that he had been denied the effective assistance

of counsel in his direct appeal. He asserted that his appellate counsel had failed to

meet with him or to challenge on appeal the trial court’s jurisdiction, the legality of

his arrest, defects in his indictment, and trial counsel’s ineffectiveness in

investigating and presenting his defense at trial and in failing to pursue

postconviction relief.

       {¶4} In this appeal, Rogers presents three assignments of error that may
fairly be read together to challenge the denial of that motion. We conclude that the

common pleas court had no jurisdiction to entertain the motion, and that this court

has no jurisdiction to entertain this appeal.

                    No Common Pleas Court Jurisdiction
       {¶5} Rogers failed to designate in his motion a statute or rule under which the
relief sought may be granted. This left the common pleas court to “recast” the

motion “into whatever category necessary to identify and establish the criteria by




                                                2
                 OHIO FIRST DISTRICT COURT OF APPEALS



which the motion should be judged.” See State v. Schlee, 117 Ohio St.3d 153, 2008-

Ohio-545, 882 N.E.2d 431, ¶ 12 and syllabus.

       {¶6} R.C. 2953.21 et seq., governing the proceedings upon a petition for
postconviction relief, permit a common pleas court to grant relief from a conviction

based on a constitutional violation during the proceedings resulting in that

conviction.   See R.C. 2953.21(A)(1).      Rogers’s motion alleged a constitutional

violation during the appeal from his convictions. The appropriate vehicle for such a

claim is an appeal to the Ohio Supreme Court or an App.R. 26(B) application to this

court to reopen the direct appeal. See State v. Murnahan, 63 Ohio St.3d 60, 584

N.E.2d 1204 (1992), paragraphs one and two of the syllabus.           Therefore, the

postconviction statutes did not confer upon the common pleas court jurisdiction to

entertain Rogers’s ineffective-appellate-counsel claim.

       {¶7} Nor was Rogers’s motion reviewable under Crim.R. 32.1 as a motion to
withdraw a guilty or no-contest plea or under Crim.R. 33 as a motion for a new trial,

because Rogers was convicted following a jury trial, not upon guilty or no-contest

pleas, and the motion did not seek a new trial. The motion was not reviewable under

R.C. Chapter 2731 as a petition for a writ of mandamus, under R.C. Chapter 2721 as a

declaratory judgment action, or under R.C. Chapter 2725 as a petition for a writ of

habeas corpus, because the motion did not satisfy those statutes’ procedural

requirements. See R.C. 2731.04, 2721.12(A), and 2725.04. And Crim.R. 57(B) did

not require the common pleas court to entertain the motion under Civ.R. 60(B),

because Rogers’s convictions were reviewable, and had been reviewed, under the

procedures provided for a direct appeal.

       {¶8} Finally, the common pleas court could not have afforded Rogers relief
from his convictions under its jurisdiction to correct a void judgment. See State ex

rel. Cruzado v. Zaleski, 111 Ohio St.3d 353, 2006-Ohio-5795, 856 N.E.2d 263, ¶ 18-

19 (holding that a court always has jurisdiction to correct a void judgment). A


                                               3
                  OHIO FIRST DISTRICT COURT OF APPEALS



judgment of conviction is voidable, not void, if entered by a court having personal

and subject-matter jurisdiction. State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-

2913, 159 N.E.3d 248, ¶ 4. The trial court had personal jurisdiction by virtue of

Rogers’s appearance before the court under indictment on murder and felony

charges. And the trial court acted within its subject-matter jurisdiction in convicting

him of those offenses. Thus, appellate counsel’s alleged ineffectiveness, even if

demonstrated, would not have rendered Rogers’s convictions void. See id. at ¶ 23-

25.

                         No Appeals Court Jurisdiction
       {¶9} Moreover, this court has no jurisdiction to review the common pleas
court’s judgment denying Rogers’s “Motion for Relief from Judgment.” Article IV,

Section 3(B)(2) of the Ohio Constitution, confers upon an intermediate appellate

court only “such jurisdiction as may be provided by law to review and affirm, modify,

or reverse judgments or final orders of the courts of record inferior to the court of

appeals within the district.”

       {¶10} Under R.C. 2953.02 and 2953.08, a court of appeals has jurisdiction to
review a judgment of conviction entered in a criminal case. Rogers appeals here not

from his judgment of conviction, but from the common pleas court’s entry denying

his postconviction motion for relief from his judgment of conviction.

       {¶11} An appeals court also has jurisdiction under R.C. 2953.23(B) to review
an order awarding or denying postconviction relief.        But as we determined, the

postconviction statutes did not confer upon the common pleas court jurisdiction to

entertain Rogers’s motion. Accordingly, the entry denying the relief sought in that

motion was not appealable under R.C. 2953.23(B).

       {¶12} An appeals court also has jurisdiction under R.C. 2505.03(A) to review
and affirm, modify, or reverse a “final order, judgment or decree.” A “final order”

includes an order that “affects a substantial right” in “an action,” when that order “in


                                               4
                  OHIO FIRST DISTRICT COURT OF APPEALS



effect determines the action and prevents a judgment,” R.C. 2505.02(B)(1), or when

that order is “made in a special proceeding,” that is, in “an action or proceeding that

is specially created by statute and that prior to 1853 was not denoted as an action at

law or a suit in equity.” R.C. 2505.02(B)(2) and (A)(2). A “final order” also includes

an order that “grants or denies a provisional remedy,” that is, a remedy in “a

proceeding ancillary to an action,” when that order “in effect determines the action

with respect to the provisional remedy and prevents a judgment in the action in favor

of the appealing party with respect to the provisional remedy,” and when “[t]he

appealing party would not be afforded a meaningful or effective remedy by an appeal

following final judgment as to all proceedings, issues, claims, and parties in the

action.” R.C. 2505.02(A)(3) and (B)(4).

       {¶13} The judgment overruling Rogers’s motion was not reviewable by this
court under R.C. 2505.03(A) as a “final order.” The entry was not “made” in any

“special” statutory proceeding. See R.C. 2505.02(B)(2). Nor can the judgment be

said to have effectively determined or prevented a judgment in any proceeding, when

the motion was not filed in any action, or in any proceeding ancillary to an action,

then pending before the common pleas court. See R.C. 2505.02(B)(1) and (B)(4)(a).

                                Appeal Dismissed
       {¶14} This court has no jurisdiction to review the common pleas court’s
judgment denying Rogers’s “Motion for Relief from Judgment.” Accordingly, we

dismiss this appeal.

                                                                     Appeal dismissed.

CROUSE and HENDON, JJ., concur.

SYLVIA S. HENDON, retired, from the First Appellate District, sitting by assignment.

Please note:

       The court has recorded its own entry on the date of the release of this opinion.



                                              5